United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Renton, WA, Employer
__________________________________________
Appearances:
Thomas P. Fochs, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-0933
Issued: July 17, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On March 27, 2017 appellant, through counsel, filed a timely appeal from a February 21,
2017 decision of the Office of Workers’ Compensation Programs (OWCP), which dated his
request for reconsideration of the merits of the claim pursuant to 5 U.S.C. § 8128(a), the standard
used to review timely reconsideration requests. The appeal was docketed as No. 17-0933.
OWCP initially denied appellant’s traumatic injury claim by decision dated
March 7, 2002. Appellant requested reconsideration of this decision from OWCP, through
counsel, on January 12, 2017, specifically alleging clear evidence of error in the March 7, 2002
decision.
Section 10.607(a) of the implementing regulations provides that an application for
reconsideration must be received within one year of the date of OWCP’s decision for which
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

review is sought.2 In this case, appellant sought review of the March 7, 2002 decision, but his
request for reconsideration was not received until January 13, 2017. Thus, his request for
reconsideration was received after the one-year time limitation from the date of the decision
being appealed.
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of its most recent decision. The application must establish, on its
face, that such decision was erroneous.3
The Board has duly considered the matter and finds that appellant’s request for
reconsideration was untimely. Because appellant filed an untimely reconsideration request, the
case will be remanded to OWCP for application of the correct standard for reviewing untimely
reconsideration requests, the clear evidence of error standard.4 The standard utilized by OWCP
in its February 21, 2017 decision is appropriate only for timely reconsideration requests. After
such further development as OWCP deems necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the February 21, 2017 decision is set aside and the
case is remanded for further action consistent with this order.
Issued: July 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.607(a).

3

Id. at § 10.607. See also A.B., Docket No. 15-0521 (issued June 13, 2016).

4

Id. at § 10.606(b).

2

